UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7178


GEORGE FREDERICK DELANEY,

                   Plaintiff - Appellant,

             v.

BRANDON MULLEN, Sheriff Deputy, sued individually and in his official
capacity; JACOB T. MCNAMARA, Sheriff Deputy, sued individually and in his
official capacity; KENNETH STOLLE, Sheriff, sued individually and in his
official capacity; YOLANDA VINES, R.N., sued individually and in her official
capacity; ELIZIBETH NICHOLSON, L.P.N., sued individually and in her official
capacity; M. BAPTISTE, Sheriff Deputy, sued individually and in his or her
official capacity; B. ORCHARD, Sheriff Deputy, sued individually and in his or
her official capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00779-CMH-TCB)


Submitted: November 21, 2017                            Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Frederick Delaney, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      George Frederick Delaney seeks to appeal the district court’s order dismissing his

42 U.S.C. § 1983 (2012) action against some, but not all, Defendants. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Delaney seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3